Citation Nr: 1214055	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-10 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1986 to August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claim at issue was previously remanded by the Board for further evidentiary development of requesting a VA compensation examination for hypertension.  This was accomplished, and the claim was readjudicated in an October 2011 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In April 2011, the Veteran testified at a Board hearing conducted before the undersigned at the local VA office (Travel Board hearing).  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran did not sustain cardiovascular injury or disease in service.

2.  The Veteran did not experience chronic symptoms of hypertension in service, but had several elevated blood pressure readings during active service.

3.  Hypertension did not manifest to a compensable degree within one year of service separation.

4.  Symptoms of hypertension have not been continuous since service separation.

5.  The Veteran's hypertension is not related to his active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely November 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA hypertension examination in October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for hypertension has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports that include a nexus opinion, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Hypertension

The Veteran contends that his current hypertension originated in service and has continued since that time.  In the March 2012 Post-Remand Brief, the Veteran's representative contended that the Veteran had elevated blood pressure readings throughout service.  

After a review of all the evidence, the Board finds that the Veteran did not sustain a cardiovascular injury or disease in service, and did not experience chronic symptoms of hypertension in service.  The evidence does show that the Veteran had several elevated blood pressure readings during active service.  

Service treatment records identify several elevated diastolic and systolic blood pressure readings, as well as blood pressure readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury), even though no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  A March 1988 service treatment record reflects a blood pressure (BP) reading of 152/82.  An April 1988 service treatment record reflects a BP reading of 108/64.  A May 1992 service treatment record reflects a BP reading of 149/85.  A May 1992 service treatment record reflects a BP reading of 128/88.  A June 1993 service treatment record reflects a BP reading of 167/75.  A September 1997 service treatment record reflects a BP reading of 146/78.  A September 1997 service treatment record reflects a BP reading of 133/86.  A January 1999 service treatment record reflects a BP reading of 152/90 and 136/84.  An April 1999 service treatment record reflects a BP reading of 151/81.  A January 2005 service treatment record reflects a BP reading of 136/80.  A May 2005 service treatment record reflects a BP reading of 147/93.  A November 2005 service treatment record reflects a BP reading of 141/78.  

The VA examiner's October 2011 report and opinion further demonstrate that the in-service elevated blood pressure readings do not demonstrate chronic symptoms of hypertension in service, that is, did not represent a clinical entity of hypertension in service, and that a clinical entity of hypertension first manifested years after service.  The VA examiner reasoned that, even with elevated blood pressure readings in service, the Veteran was not diagnosed with hypertension during active service, and did not present with hypertension until after service.  38 C.F.R. 
§ 3.303(b) (stating that the rule of chronic symptoms in service does not mean that any manifestations of a particular body system will permit service connection for any disease of the same body system that is first shown as a clearcut clinically entity at some later date).  

The Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, DC 7101.  A post-service November 2006 VA general medical examination, within one year of service separation, reflects BP readings of 122/86, 122/84, and 122/84.  A post-service April 2007 VA treatment record, within one year of service separation, reflects a BP reading of 128/86.  A post-service 
May 2007 VA treatment record, within one year of service separation, reflects a BP reading of 124/94.  A post-service July 2007 VA treatment record, within one year of service separation, reflects a BP reading of 132/97.  A post-service October 2007 VA hypertension examination, just after one year of service separation, reflects a BP reading of 126/93.  A post-service December 2007 VA hypertension examination, just after one year of service separation, reflects BP readings of 140/82, 140/97, and 138/94.  The VA examiner reported that the Veteran was not on any continuous medication for control of hypertension.  

The Board notes that the Veteran was found to have mild hyperlipidemia in service.  An elevated lipid count is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Such evidence of hyperlipidemia in service does not tend to demonstrate in-service cardiovascular disease or injury, and is not a symptom or indicator of hypertension.  To establish chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity, as distinguished from merely isolated findings.  
38 C.F.R. § 3.303(b) (stating that the rule of chronic symptoms in service does not mean that any manifestations of a particular body system, e.g., heart action or heart sounds, will permit service connection for any disease of the same body system, e.g., heart disease, that is first shown as a clearcut clinically entity at some later date).    

The Board next finds that the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in August 2006.  At the May 2006 service retirement medical assessment, the Veteran denied any disability or symptoms of high blood pressure.  Following service separation in August 2006, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until May 2007.    

The Veteran's recent statements of hypertension in service and continuous post-service hypertension symptoms are inconsistent with the contemporaneous in-service history that he reported at service separation, are inconsistent with treatment entries during service that do not indicated hypertension or symptoms of hypertension, are inconsistent with clinical findings at service separation, and are also inconsistent with the Veteran's own histories and the findings in VA treatment records, in addition to the absence of post-service evidence prior to May 2007, and are inconsistent with his filing of service connection claims with VA that omit hypertension.  A November 2006 VA general medical examination report does not reflect that the Veteran was diagnosed with hypertension.  In an April 2007 VA treatment record, the Veteran denied any previous history of hypertension.  In a May 2007 VA treatment record, the Veteran denied any previous history of hypertension.  VA treatment records dated from April 2007 to October 2007 do not reflect any report of history of hypertension symptoms in service or continuous hypertension symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of hypertension in service, or continuous symptoms of hypertension since service.  See Cartright, 
2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Veteran has also made inconsistent statements concerning the onset of hypertension.  In the December 2007 VA hypertension examination, the Veteran reported that the hypertension had existed since 2003.  During the July 2011 Board personal hearing, the Veteran testified that hypertension had existed since 1991.  Given the Veteran's inconsistent history with respect to the claimed onset of hypertension, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that he is not credible to the extent that he claims that any currently-diagnosed hypertension had its onset of symptoms in service or that symptoms of hypertension have been continuous since service.  Caluza, 7 Vet. App. at 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of hypertension symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service until May 2007 are more probative than the more ambivalent and inconsistent statements regarding in-service and post-service symptoms of hypertension made pursuant to the recent claim for VA disability compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  While the Board has weighed and considered the absence of post-service complaints, findings, diagnosis, or treatment for hypertension after service prior to May 2007 as one factor that tends to weigh against a finding of either hypertension in service or continuous symptoms of hypertension after service separation, the Board has done so in the context of all the evidence of record, including multiple other factors, namely, contemporaneous in-service reports (history and complaints) by the Veteran, contemporaneous in-service clinical findings, the Veteran's post-service statements indicating a lack of continuity of hypertension symptomatology made to health care professionals for treatment purposes, inconsistencies in recent assertions of chronicity and continuity of symptoms of hypertension, the fact that these recent assertions were made for compensation purposes, and the fact that he did not mention or claim service connection for hypertension when he claimed other disabilities for VA disability compensation purposes.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Board also notes that the Veteran's service connection claim to VA for other disabilities in September 2006 did not include or mention hypertension; the first time the Veteran had asserted hypertension during service and continuous symptoms of hypertension since service was in May 2007.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention symptoms of hypertension at that time.  This suggests to the Board that there was no pertinent symptomatology of hypertension at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in September 2006 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hypertension at the time of the September 2006 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of symptomatology of hypertension at the time he filed the claim.  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed hypertension is not related to his active service, specifically including the elevated blood pressure readings during service.  The Veteran was provided with a VA examination in August 2011 conducted by a nurse practitioner, who did not provide the opinions requested in the July 2011 Remand order.  See Stegall.  The nurse practitioner only opined that the Veteran had prehypertension in service and had a current diagnosis of prehypertension, rather than hypertension as the Veteran contended, and did not opine on whether the Veteran's current hypertension had its onset in service or was related to service.  The Court has held that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  See Barr.

In an October 2011 VA hypertension opinion, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's hypertension was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that even with elevated blood pressure readings in service, the Veteran was not diagnosed with hypertension during active service, did not present with hypertension until after service, and was not currently on any continuous medication for control of hypertension.  

The October 2011 VA hypertension opinion is of high probative value because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case that included the elevated blood pressure levels in service, the absence of complaints of hypertension in service as indicated by the service treatment records, the November 2006 VA examination reflecting no complaints or diagnosis for hypertension, and the Veteran's specific denial of a history of hypertension in VA treatment records dated in April and May 2007.  The VA examiner relied on accurate facts, and gave a fully articulated opinion that is consistent with the accurate facts found in this case and is supported by a sound reasoning.  

The VA examiner's October 2011 report and opinion further demonstrate that the in-service elevated blood pressure readings do not demonstrate a clinical entity of hypertension in service, and that a clinical entity of hypertension first manifested years after service.  Such opinion evidence further weighs against a finding of relationship of the hypertension to the in-service elevated blood pressure readings.  38 C.F.R. § 3.303(b) (stating that the rule of chronic symptoms in service does not mean that any manifestations of a particular body system, e.g., heart action or heart sounds, will permit service connection for any disease of the same body system, e.g., heart disease, that is first shown as a clearcut clinically entity at some later date).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


